                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ESTATE OF TAMMY PEREZ by its                        )
administrator, SHERYL PEREZ,                        )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:16-cv-00645-SEB-DLP
                                                    )
MORGAN COUNTY SHERIFF, et al.                       )
                                                    )
                             Defendants.            )

                                            ORDER

       The Court, having reviewed the Plaintiff’s Petition to Withdraw Writ of Habeus Corpus Ad

Testificundum [Dkt. 181], and finding good cause to approve it, hereby GRANTS the petition.

Therefore, the Writ of Habeas Corpus ad Testificundum issued to Morgan County Jail

Commander, David Rogers, is RECALLED.


       IT IS SO ORDERED.



       Date:        11/1/2018                           _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana



Distribution:

Morgan County Jail Commander David Rogers
Morgan County Jail
160 N. Park Ave.
Martinsville, IN 46151

James F. Bleeke
BLEEKE DILLON CRANDALL ATTORNEYS
jim@bleekedilloncrandall.com
Carol A. Dillon
BLEEKE DILLON CRANDALL, P.C.
carol@bleekedilloncrandall.com

Adriana Katzen
BLEEKE DILLON CRANDALL, PC
adriana@bleekedilloncrandall.com

Pamela G. Schneeman
STEPHENSON MOROW & SEMLER
pschneeman@stephlaw.com

James S. Stephenson
STEPHENSON MOROW & SEMLER
jstephenson@stephlaw.com

Ian L. Stewart
STEPHENSON MOROW & SEMLER
istewart@stephlaw.com

Richard A. Waples
WAPLES & HANGER
rwaples@wapleshanger.com
